MEMORANDUM **
Edgar Irving Reynold Sumanti and his wife, natives and citizens of Indonesia, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s decision denying their application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Hoxha v. Ashcroft, 319 F.3d 1179, 1182 n. 4 (9th Cir.2003), and we deny the petition for review.
The record does not compel the conclusion that Sumanti has shown changed or extraordinary circumstances to excuse the untimely filing of his asylum application. See 8 C.F.R. § 208.4(a)(4), (5); see also Ramadan v. Gonzales, 479 F.3d 646, 657-58 (9th Cir.2007) (per curiam).
Substantial evidence supports the BIA’s denial of withholding of removal because the petitioners have not established past persecution. See Hoxha, 319 F.3d at 1182. Further, substantial evidence supports the BIA’s finding that the petitioners did not show a clear probability of future persecution because their similarly situated Christian family members remain in Indonesia without incident. See Hakeem v. INS, 273 F.3d 812, 816 (9th Cir.2001).
Finally, substantial evidence supports the BIA’s denial of CAT because the petitioners failed to demonstrate that they were ever tortured in the past, or that it is *532more likely than not they will be tortured upon returning to Indonesia. See Singh v. Gonzales, 439 F.3d 1100, 1113 (9th Cir. 2006).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.